Mr. Chief Justice Moore
delivered the opinion of the Court.
The parties appear in this court in the same order as in the trial court and will be referred to as plaintiff and defendants respectively.
It was alleged in the complaint that the county assessor of Boulder county refused to grant plaintiff permission to examine and make reproductions of certain records which were kept in the assessor’s office, particularly, a “magnetic tape file” allegedly containing information necessary for him to have in connection with his announced plan to publish a “plat book” of the county of Boulder. The plaintiff further sought a court order enjoining the assessor “from charging fees” in connection with the use of the aforementioned “magnetic tape.”
Following a trial to the court a written judgment and decree was entered which contained, inter alia, the following:
“(1) The defendants made available to the plaintiff all of the records, books and papers located in the office of the County Assessor of Boulder County in the Boulder County Court House, except the master card index, which is kept closed for office administrative reasons, and the personal property schedules, which are confidential' by statute.
“ (2) The records, books and papers made available to the plaintiff included maps of Boulder County, the name of each property owner in Boulder County, the acreage he owns, and the legal description of the property owned.
“(3) The plaintiff did examine various records, books and papers located in the Assessor’s office, and, with the knowledge and consent of the Assessor, photographed those records, books and papers he chose.
“(4) The defendants refused to allow the plaintiff to copy the rolls of magnetic Tape located at the office *479of Delcos, Inc., in Denver, Colorado, which magnetic Tapes contained the same information as was available in the office of the County Assessor, unless the plaintiff paid a charge of 5‡ per item.
“(5) A charge of per name, address, and legal description is a reasonable fee for the copying of said information.
“The Court CONCLUDES AS A MATTER OF LAW:
“1. The Office of the County Assessor of Boulder County is a public office, and records, books and papers of that Office must be kept open to the examination of the public, subject to general and reasonable regulations concerning the inspection of such records.
“2. The defendants, by making available to the plaintiff in the Office of the County Assessor all the information which he sought, has complied with the requirement that the records, books and papers of the Assessor’s Office be available for public examination.
“3. The defendants are not required by law to allow the plaintiff to copy and/or examine the information on the magnetic Tapes located at the office of Delcos, Inc. free of charge, and may charge a reasonable fee for allowing such copying and/or examination.
“WHEREFORE, it is adjudged and decreed that:
“(1) The Complaint of the plaintiff be dismissed.
There was ample evidence to support the factual findings made by the trial court, and the conclusions of law based thereon were correct.
The judgment is affirmed.
Mr. Justice Pringle not participating.